Citation Nr: 1746752	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  06-01 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder (PTSD), including anxiety disorder. 


REPRESENTATION

Appellant represented by:	Carolyn J. Kerr, Agent


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

M. Elliot Harris, Associate Counsel

INTRODUCTION

The Veteran had a period of active duty service from September 1972 to October 1975.

In February 2006, the Veteran testified at an RO hearing before a Decision Review officer (DRO).  A transcript of the hearing is of record. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In January 2010, the Board remanded this matter for additional development. In an August 2011 decision, the Board denied the claims for entitlement to service connection for PTSD and for an acquired psychiatric disorder other than PTSD.  He appealed the decision to the United States Court of Appeals for Veterans Claims (Court) as it related to a mental disorder other than PTSD.  In June 2012, the Veteran, through his attorney, and the Secretary of Veterans Affairs (Secretary), submitted a Joint Motion for Remand (JMR).  In an Order also dated in June 2012, the Court granted the JMR, vacated the August 2011 Board decision in part, and remanded the case to the Board for further review consistent with the JMR.  Specifically, the Board, on remand was to procure a new VA medical opinion that includes an opinion by the examiner on whether the Veteran's mental disorder or disorders are related to service.  In March 2013, the Board remanded the claim for further development.  In March 2017, the Board remanded this matter for additional medical review, and the case has since been returned to the Board.

This appeal was processed using the Legacy Content Manager Documents and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.



FINDING OF FACT

The Veteran's acquired psychiatric disorder other than PTSD, however classified is not shown to be related to any period of active duty service.  A psychosis has never been demonstrated. 


CONCLUSION OF LAW

An acquired psychiatric disorder, other than PTSD, including anxiety disorder, was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West); 38 C.F.R. § 3.159(b) (2016). 

A standard February 2005 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. 
§ 5103(a) (West 2014); 38 C.F.R. § 3.159(c) (2016).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Veteran's service treatment and service personal records have been obtained and the Veteran has received treatment at VA health care facilities.  The Veteran directly submitted releases for VA to obtain any private treatment records.  The VA records have been obtained.

The Veteran was afforded a VA psychiatric examination connected with the claim most recently in March 2017 which includes an opinion as to the etiology of any current mental disorder and its relationship to his period of service.  The Veteran's agent has contended that this examination is not adequate as it did not adequately consider lay statements or find depression.  The Board disagrees, the Veteran's contentions and evidence were adequately discussed, and findings were complete concerning any acquired psychiatric disorder other than PTSD.  This is especially true when the examination is considered in the context of the entire record.

As noted above, the Board remanded this matter in March 2017.  Specifically, the Board directed that a new VA examination and supplemental statement of the case (SSOC) be prepared and sent to the Veteran.  A review of the Veteran's claims file shows that he was provided an updated SSOC in March 2017.  As the requested development has been completed, all remand requirements have been met to make a determination on the Veteran's mental disorder and the case may move forward without prejudice to the Veteran.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

SERVICE CONNECTION FOR MENTAL DISORDERS

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131(West 2014); 38 C.F.R. § 3.303 (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

The first element of Shedden is established for this claim because the record clearly demonstrates that the Veteran has current mental disorders.  VA treatment records dated between 2000 and 2006 repeatedly note diagnoses of major depression, anxiety, and adjustment disorder as does the September 2006 Social Security Administration decision of record.  Moreover, April 2010, August 2013, March 2016, August 2016, March 9, 2017, March 13, 2017, and March 27, 2017 VA examination or medical reports, along with addendum opinions, contain a diagnosis of the Veteran's anxiety disorder.  

The Veteran's essential contention is that he currently suffers from a mental disorder that is related to service.  The Board acknowledges that the Veteran's service treatment records are negative for complaints, treatments, or diagnoses for a mental disorder.  The Board acknowledges that the earliest medical evidence of a mental disorder is dated in the early 2000s, over 25 years after discharge from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is evidence against a claim of service connection).  Lastly, the Board acknowledges that the Veteran did not file a claim for service connection for a mental disorder until November 2004, over 29 years following service there is no medical evidence of a nexus between service and either of the Veteran's diagnosed mental disorders.  See Pond v. West, 12 Vet. App. 341(1999).  The Board finds service connection not warranted for a mental disorder, because the record indicates onset of the diagnosed mental disorders many years after service and is not shown to be related to service.  

The Veteran's service treatment records (STR's) confirm that upon entrance in September 1972 and separation in October 1975 the Veteran evaluated as normal for psychiatric purposes.  Psychologically, the STR's reveal no complaint of mental disorder by the Veteran to a medical examiner during the entirety of his military service, nor within one year of discharge.  A VA examination of August 1976 revealed normal psychiatric findings.

During his February 2006 hearing, the Veteran testified that approximately during 1973, while stationed in Taiwan, a rig collapsed causing a crew member to fall into the water with an unsecure life vest resulting in the Veteran having to dive into the water to rescue the crew member.  The Veteran stated that this particular event has consistently replayed in his mind since its occurrence and that this event it responsible for his mental disorder.  The Veteran also testified that he did not report the incident or seek treatment for the incident during his time in-service.  

On the Veteran's most recent March 2017 VA psychological examination, the examiner was given specific remand request by the Board to obtain all VA treatment records pertinent to the Veteran's claim, re-examine the Veteran for a mental disorder, then opine whether the etiology of the Veteran's psychological disorder has a service connection to the mental trauma the Veteran testified to above.  In essence the examiner was asked to make a determination of whether or not the Veteran's mental health deteriorated after he jumped into the water to rescue a crew member who had fallen overboard. The examiner was also asked to take into the account the totality of the Veteran's re-examination record, STR's, VA records, and the statements and reports relating to the Veteran's mental condition.  

The examiner noted that in prior examinations from 2000-2017, the Veteran reported the etiology of his mental health disorder to be the untimely deaths of this parents during his early 20's which resulted in his poor familial relationships, an inability to maintain steady employment, chronic alcoholism and drug abuse, and the profound affect that losing his father had in his life.  The examiner also noted that during the Veteran's service there was no record of mental health concerns, treatments, or diagnosis listed in the Veteran's STR's.  Furthermore the examiner noted that during the most recent March 2017 psychological examination, the Veteran stated that he viewed his saving of a crew member that fell overboard as a moment of pride for being able to save someone's life.  It must also be mentioned that the Veteran entered service at the age of 17 on September 29, 1972 and was discharged at the age of 20 on October 20, 1975. The Veteran was no longer a member of the armed forces when the etiology of his mental disorder occurred as he specifically cited an untimely event above as the catalyst.  Taking into account all of the evidence the examiner opined that the Veteran's mental disorder less likely than not had its onset in service or is the result of a disease or injury during the Veteran's period of active service. 

The Board notes the Veteran's lay statements of record in which he asserts that he incurred a psychiatric disorder during service as a result of a traumatic incident he experienced in Taiwan, while trying to save another service member from drowning.  Lay testimony is competent to establish the presence of observable symptomatology.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As such, the Veteran is clearly competent to attest to symptoms he may have experienced during his asserted rescue efforts.  His statements of experiencing fear are probative because his emotions at that time are observable symptoms

The Board has considered the Veteran's lay statements of a nexus between his current acquired psychiatric disorders and his military service.  However, it is not argued or shown that the Veteran is qualified through specialized education, training, or experience to offer an opinion on the relationship between his current disability and service.  While lay persons are competent to provide opinions on some medical matters (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), the etiology of psychiatric disorder is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Indeed, even considering the Veteran's unsupported lay statements that his psychiatric disorder and anxiety began during service, the evidentiary record reflects that he was not diagnosed with a psychiatric disability, to include one manifested by panic attacks and anxiety, until many years after separation from service.  As such, the Veteran's statements regarding a nexus between his current acquired psychiatric disorders and military service are outweighed by the other evidence of record, and, as such, are not considered competent or probative evidence favorable to his claim.  

The opinions of record to the Veteran's claims provided thorough and persuasive rationales, the preponderance of the most probative evidence weighs against the claims.  In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

ORDER
Entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder (PTSD), including anxiety disorder denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


